In a negligence action to recover damages for personal injuries sustained by the decedent (plaintiff administrator’s intestate) when she fell in defendant’s premises during a visit to a patient, and by her husband to recover damages for loss of services and for medical expenses, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered May 10, 1961 after a jury trial, in favor of defendant, upon the dismissal of the complaint at the end of the plaintiffs’ case on the issue of liability. The decedent died prior to the trial, and her cause of action was continued by her husband as administrator. Judgment affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.